DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: (26) in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because it appears that in Fig.1 the control panel (70) and the handle (21) have been inadvertently switched. In other words, the item labeled as (70) in the figure appears to be the handle but is described as the control panel in the specification. The item labeled as (21) in the figure appears to be the control panel but is described as the handle in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“regulating member” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Regarding the “regulating member” the specification discloses “The regulating member 134 may be a screw coupled to a through hole (not shown) provided in the housing 110 by rotation. In this case, threads may be formed on an inner circumferential surface of the through hole. However, the type of the regulating member 134 is not limited, and may include a configuration capable of moving forward or backward by various methods such as rotation.” ([0091] of the US PG Pub. version of the specification). Therefore, the means-plus-function limitation of “regulating member” has been interpreted as a screw coupled to a through hole, or any equivalents thereof in light of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the ultrasonic signals" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the present purposes of examination, the limitation has been interpreted as the ultrasonic waves previously recited in line 5 of the claim.
Regarding claim 12, the limitation “an upper stopper and a lower stopper configured to [...]” renders the claim indefinite because it is unclear whether both the upper and lower stopper are configured to [...] or just the lower stopper is configured to [...]. For the present purposes of examination, the latter interpretation has been used. Further clarification is required.
Claims dependent upon a claim rejected under 35 U.S.C. 112(b) are also rejected under the same statute because they each inherit the indefiniteness of the claim(s) they respectively depend upon. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 9, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2011/0224544, September 15, 2011, hereinafter “Ahn”) in view of Woo et al. (US 2015/0105661, April 16, 2015, hereinafter “Woo”).
Regarding claim 1, as best understood in light of the 35 USC 112(b) rejection stated above, Ahn discloses an ultrasonic imaging apparatus (“ultrasonic diagnostic apparatus” Abstract, also see “an ultrasonic diagnostic apparatus refers to a non-invasive apparatus that irradiates an ultrasound signal from a surface of a patient body towards a target internal organ beneath the body surface and obtains an image of a monolayer or blood flow in soft tissue from information in the reflected ultrasound signal (ultrasound echo-signal).” [0004]) comprising: 
a main body (main body 14 in Figs. 1-2 and corresponding descriptions, see Fig. 1 reproduced below); 

    PNG
    media_image1.png
    745
    484
    media_image1.png
    Greyscale

a probe (probe 10 in Figs. 1-2 and corresponding descriptions) connected to the main body (“The control panel 20 is configured to hold a probe 10 for ultrasound diagnosis therein and is connected at a lower side thereof to the support 30.” [0030]; “the lower side of the support 30 is secured to a main body 14 of the apparatus” [0032]; also see Figs. 1-2 and corresponding descriptions) to irradiate and receive ultrasonic waves (“a probe that transmits an ultrasound signal to an object and receives the ultrasound echo-signal reflected therefrom to obtain an ultrasound image of the object” [0006]); 
a control panel configured to control the main body or the probe (control panel 20 in Figs. 1-3 and corresponding descriptions); and 
a moving device (support 30 in Figs. 1-7 and corresponding descriptions) configured to connect the control panel (“The control panel 20 [...] is connected at a lower side thereof to the support 30” [0030]) and the main body (“the lower side of the support 30 is secured to a main body 14” [0032]) and to move the control panel with respect to the main body in the upward and downward directions (“The support 30 supports the control panel 20 and may have any shape so long as the support can be lifted or lowered by operation of the lift 40.” [0031]; “The lift 40 may adjust a position of the control panel 20 by raising or lowering the support 30 that supports the lower side of the control panel 20.” [0038]), 
wherein the moving device includes: 
a housing fixed to the main body (second guide member 64 in Figs. 1-2, 4-7 and corresponding descriptions; also see “first and second guide members 62 and 64, and a rail member 54 are secured to a lower side of the main body 14” [0044]); 
a moving member (connection member 48 in Figs. 2, 4-7 and corresponding descriptions) configured to be movable with respect to the housing in the upward and downward directions (“The connection member 48 moved by operation of the gas spring 42 is guided upward or downward” [0059]); and 
a regulating bearing installed in the housing (rail member 54 in Figs. 1-2, 4-7 and corresponding descriptions) and configured to assist the upward and downward movement of the moving member by coming into rolling contact with the moving member (“the first guide part 50 includes roller members 52 provided to one side or both sides of the connecting member 48, and a rail member 54 disposed along a movement path of the connecting member 48 while surrounding a side surface of each roller member 52” [0047]; also see “The roller members 52 are disposed along the connection member 48, and the rail member 54 bent to surround the side surface of each roller member 52 extends vertically.” [0048]) and to regulate a gap with the moving member (see gap between connection member 48 and rail member 54 due to rolling members 52 in e.g. Fig. 6, reproduced below, and corresponding description).

    PNG
    media_image2.png
    762
    485
    media_image2.png
    Greyscale

Ahn fails to disclose the probe being configured to transmit the ultrasonic signals to the main body.
However, Woo teaches, in the same field of endeavor, a probe configured to transmit ultrasonic signals to a main body (“The probe 40 is configured to transmit an ultrasonic signal to an object to be examined and receive an echo signal reflected from the object. The echo signal reflected from the object may be transmitted to the main body 10.” [0038]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Ahn with the probe being configured to transmit the ultrasonic signals to the main body as taught by Woo in order to allow the main body to perform various operations to output an ultrasonic image according to a user command ([0035] of Woo). 
Regarding claim 3, Ahn further discloses wherein the moving device further includes a regulating member, and the gap between the regulating bearing and the moving member becomes larger or smaller according to a rotation direction of the regulating member (see screw coupled to a through hole of connection bracket 46 in Fig. 5, relevant portion reproduced below, and corresponding description; also see Figs. 6-7 and corresponding descriptions).

    PNG
    media_image3.png
    281
    274
    media_image3.png
    Greyscale

Regarding claim 4, Ahn further discloses wherein the housing includes a through hole provided at a position corresponding to the regulating bearing, and the regulating member is inserted into the through hole and the regulating bearing is configured to move forward or backward according to the direction of rotation of the regulating member (see screw coupled to a through hole of connection bracket 46 in Fig. 5, relevant portion reproduced below, and corresponding description; also see Figs. 6-7 and corresponding descriptions).
Regarding claim 9, Ahn further discloses wherein the moving device further includes an auxiliary bearing installed on the moving member and configured to assist the movement of the moving member by coming into rolling contact with an inner surface of the housing (see additional roller members 52 in Fig. 6 and corresponding description).
Regarding claim 10, Ahn further discloses wherein the regulating bearing and the auxiliary bearing include a roller bearing (roller members 52 in Fig. 6 and corresponding description).
Regarding claim 14, Ahn further discloses wherein the moving device further includes a driving member to provide a driving force so that the moving member moves in an upward direction, and the driving member includes any one of a gas cylinder, a gas spring, and an electric hydraulic motor (“The lift may include a gas spring connected to the lift operating part via a cable and adjusting a lifted or lowered position of the control panel.” [0013]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Woo as applied to claim 1 above and further in view of Cho (KR 101233302, February 2, 2013, applicant submitted prior art via the IDS, citations correspond to attached translation).
Regarding claim 2, Ahn modified by Woo discloses the limitations of claim 1 as stated above but fails to disclose the regulating bearing includes a first regulating bearing configured to regulate a gap with the moving member with respect to a first direction and a second regulating bearing configured to regulate a gap with the moving member with respect to a second direction different from the first direction.
However, Cho teaches, in an analogous field of endeavor (e.g. bearings), the regulating bearing includes a first regulating bearing configured to regulate a gap with the moving member with respect to a first direction and a second regulating bearing (“first tubular part 110, a second tubular part 120, a rotation driving part 130, And a bearing portion 140.” [0028], Fig. 4, reproduced below and corresponding description) configured to regulate a gap with the moving member with respect to a second direction different from the first direction (“The second tubular portion 120 is inserted into the tip end of the first tubular portion 110 to guide the propulsion of the steel pipe and is connected to a rotary guide pipe 130 rotating in a range of a predetermined rotation angle by a rotation driving portion 130, (Hereinafter, referred to as 120). The second tubular portion 120 is a cylindrical pipe having a diameter and a length smaller than the diameter of the first tubular portion 110, and is made of a metallic steel pipe. The diameter of the second tubular portion 120 is set to be greater than the diameter of the first tubular portion 120 so that a plurality of bearings 140 for height adjustment, which will be described later, may be installed between the first tubular portion 110 and the second tubular portion 120 110). When the second tubular portion 120 is inserted into the first tubular portion 110 and the rear end of the second tubular portion 120 is supported by the supporter 111, The length of the second tubular portion 120 may be smaller than the length of the first tubular portion 110 so that the tip of the second tubular portion 120 may coincide with the tip of the first tubular portion 110. In addition, the second tubular portion 120 is provided with a cutting member 121 that cuts a saw tooth, a rock, and the like while rotating at the distal end portion. The cutting member 121 may be welded to the tip of the second tubular member 120, or a directional variable cutting edge or ring bit may be attached to improve the cutting performance. For example, a plurality of cutting edges may be attached to the distal end circumferential surface of the second tubular portion 120 at regular intervals. It is preferable that the cutting edge attached to the distal end portion of the second tubular body portion 120 protrudes slightly forward than the tip end of the first tubular body portion 110. It is preferable that the ring bit is detachably attached to the distal end portion of the second tubular portion 120. [ An opening 123 is formed in a side surface of the second tubular portion 120 so that a driving cylinder 130 to be described later can be inserted and positioned. However, the present invention is not limited to this, and the opening 123 of the second tubular portion 120 may be formed in the shape of a rectangular opening 123 in the circumferential direction on the side surface of the second tubular portion 120, The shape can be variously formed. In addition, it is preferable that two or more openings 123a and 123b are formed symmetrically on both side surfaces of the second tubular portion 120.” [0030]).

    PNG
    media_image4.png
    301
    338
    media_image4.png
    Greyscale


Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Ahn with the regulating bearing includes a first regulating bearing configured to regulate a gap with the moving member with respect to a first direction and a second regulating bearing configured to regulate a gap with the moving member with respect to a second direction different from the first direction as taught by Cho in order to provide a height adjusting bearing that has a mechanism with reduced friction (see summary of the Invention section of Cho).

Claims 5-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Woo as applied to claim 1 above and further in view of Faust et al. (US 2006/0104553, May 18, 2006, hereinafter “Faust”).
Regarding claim 5, Ahn modified by Woo discloses the limitations of claim 1 as stated above but fails to disclose wherein the moving device further includes a fixed bearing installed in the housing and configured to assist the upward and downward movement of the moving member with the regulating bearing, although examiner notes that Ahn was previously relied upon to teach the upward and downward movement of the moving member.
However, Faust teaches, in an analogous field of endeavor (e.g. bearings), wherein the moving device further includes a fixed bearing installed in the housing and configured to assist the upward and downward movement of the moving member with the regulating bearing (“Referring to FIG. 2, a spindle assembly 101 incorporating a coaxial, tubular linear roller bearing assembly 120 of the present invention is shown. The spindle assembly 101 is similar to the prior art and includes a spindle or shaft 100 supported at one end by a fixed bearing assembly 102, and at the opposite end by a linear bearing assembly 120 of a first embodiment of the present invention. The spindle assembly 101 also includes a housing 121 configured to support the linear bearing assembly 120.” [0022]; also see “axial movement” in [0023]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Ahn with wherein the moving device further includes a fixed bearing installed in the housing and configured to assist the upward and downward movement of the moving member with the regulating bearing as taught by Faust in order to enhance movement with multiple bearings.
Regarding claim 6, Ahn modified by Woo and Faust discloses the limitations of claim 5 as stated above and Faust further teaches wherein the moving member includes a contact portion provided on an outer surface of the moving member to come into contact with the regulating bearing or the fixed bearing, and the contact portion is provided to be flat (“Flat grooves 22 and 24 in the outer surface of inner tubular member 12 and in the bore of outer tubular member 14 receive the linear bearing races 18 and 20 to serve as backup members and prevent circumferential movement of the linear bearing races 18 and 20.” [0024]).Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Ahn with wherein the moving member includes a contact portion provided on an outer surface of the moving member to come into contact with the regulating bearing or the fixed bearing, and the contact portion is provided to be flat as taught by Faust in order to enhance movement with multiple bearings.
Regarding claim 7, Ahn modified by Woo and Faust discloses the limitations of claim 5 as stated above and Faust further teaches wherein the housing includes a first surface and a second surface that face to each other, and the regulating bearing is installed on the first surface and the fixed bearing is installed on the second surface (“The spindle assembly 101 is similar to the prior art and includes a spindle or shaft 100 supported at one end by a fixed bearing assembly 102, and at the opposite end by a linear bearing assembly 120 of a first embodiment of the present invention. The spindle assembly 101 also includes a housing 121 configured to support the linear bearing assembly 120.” [0022]; also see Fig. 2, reproduced below, and corresponding description, showing that the first and second surfaces face each other). Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Ahn with wherein the housing includes a first surface and a second surface that face to each other, and the regulating bearing is installed on the first surface and the fixed bearing is installed on the second surface as taught by Faust in order to enhance movement with multiple bearings.

    PNG
    media_image5.png
    382
    537
    media_image5.png
    Greyscale

Regarding claim 8, Ahn modified by Woo and Faust discloses the limitations of claim 6 as stated above and Faust further suggests wherein the contact portion includes a material having higher corrosion resistance and higher strength than the moving member (“In this embodiment of the present invention, linear roller bearings 16 include at least two pairs of elongated inner linear bearing races 18 and outer linear bearing races 20, positioned such that the inner linear bearing race 18 of each pair is radially aligned with and radially inward of the respective outer linear bearing race 20. Flat grooves 22 and 24 in the outer surface of inner tubular member 12 and in the bore of outer tubular member 14 receive the linear bearing races 18 and 20 to serve as backup members and prevent circumferential movement of the linear bearing races 18 and 20. Alternatively, if the tubular members 12 and 14 are made of suitable material, such as hardenable steel, for example, one of the raceways may be formed integrally in the tubular member 12 or 14, thereby eliminating the need for the separate linear bearing race.” [0024]). Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Ahn with wherein the contact portion includes a material having higher corrosion resistance and higher strength than the moving member as taught by Faust in order to eliminate the need for a separate linear bearing race ([0024] of Faust).
Regarding claim 11, Ahn modified by Woo discloses the limitations of claim 9 as stated above but fails to disclose wherein the direction of a reaction force generated when the regulating bearing comes into contact with the moving member and the direction of a reaction force generated when the auxiliary bearing comes into contact with the housing are opposite to each other.
However, Faust teaches, in an analogous field of endeavor (e.g. bearings), wherein the direction of a reaction force generated when the regulating bearing comes into contact with the moving member and the direction of a reaction force generated when the auxiliary bearing comes into contact with the housing are opposite to each other (“Referring to FIG. 7, a coaxial, tubular linear roller bearing assembly 120' that is a second embodiment of the present invention is shown. The linear bearing assembly 120' is similar to the previous embodiment, but includes a mechanical adjustment assembly in place of the biasing members 50. The linear bearing assembly 120' includes an inner tubular member 12' and an outer tubular member 14. In the present embodiment, the inner tubular member 12' is formed with an annular shoulder 13. Bearings 16 with inner and outer races 18 and 20 and rollers 26 are positioned between the inner and outer tubular members 12' and 14. To achieve proper RIC, an adjustment mechanism 55 is positioned between each bearing 16 and one of the tubular members 12', 14. In the illustrated embodiment, the adjustment mechanisms 55 are positioned between each inner race 18 and the inner tubular member 12'. The adjustment mechanism 55 includes a pair of opposed wedge members 60 and 64 with engaged, opposed ramped surfaces 62, 66. One of the wedge members 60 is axially retained by the shoulder 13. An adjustment screw 68 contacts the other wedge member 64 and controls the relative axial position of the two wedge members 60, 64. To expand the adjustment mechanism 55, the adjustment screw 68 is tightened such that wedge member 64 moves axially toward wedge member 60. The opposed ramps 62, 66 cause the adjustment mechanism 55 to expand radially, thereby removing any RIC. The adjustment screw 68 can be adjusted in the opposite direction to contract the adjustment mechanism 55. Other mechanical adjustment mechanisms are also contemplated.” [0028]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Ahn with wherein the direction of a reaction force generated when the regulating bearing comes into contact with the moving member and the direction of a reaction force generated when the auxiliary bearing comes into contact with the housing are opposite to each other as taught by Faust in order to selectively remove any clearances when operating ([0004], [0028] of Faust).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Woo as applied to claim 1 above and further in view of Danli et al. (US 2011/0184285, July 28, 2011, hereinafter “Danli”).
Regarding claim 12, Ahn modified by Woo discloses the limitations of claim 1 as stated above but fails to disclose wherein the moving device further includes an upper stopper and a lower stopper configured to determine an up and down movement range of the moving member.
However, Danli teaches, in the same field of endeavor, wherein the moving device further includes an upper stopper and a lower stopper configured to determine an up and down movement range of the moving member (“under each of the pair of control blocks 21, a stopper 22 having an L-shaped section is disposed. This stopper 22 is provided with a rising portion which is one side of the L-shape and engages with a stop groove 526 described later, whereby the LCD positioned at the lowermost end and during a rising movement is prevented from rotating downwardly to a horizontal position. The other side of the L-shape is fixed to the LCD attachment plate 2 by fixing means such as screws or an adhesive. The LCD attachment plate is provided with guide rollers 24 each having a columnar shape including a stepped portion where a dented intermediate stage is formed and having a screw on the upper surface thereof (in the present invention, four guide rollers on the upper, lower, right, and left sides are disposed, and the two guide rollers on the right and left sides rollers disappear behind the bridge connecting portion 41). The screws are screwed (or removed) to attach the guide rollers 24 to guide grooves 35 disposed in the frame 3. The guide rollers 24 and the guide grooves 35 constitute a guide mechanism. Needless to say, the mechanism is not limited to such a configuration, and a mechanism such as a slide rail of a conventional technology may be used.” [0038]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Ahn with wherein the moving device further includes an upper stopper and a lower stopper configured to determine an up and down movement range of the moving member as taught by Danli in order to prevent movement to an undesired position ([0038] of Danli).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Woo and Danli as applied to claims 1 and 12 above and further in view of Taku et al. (US 2013/0251112, September 26, 2013, hereinafter “Taku”).
Regarding claim 13, Ahn modified by Woo and Danli discloses the limitations of claim 12 as stated above but fails to disclose wherein the upper stopper and the lower stopper each include a buffer member configured to buffer impact and noise when colliding with a counterpart.
However, Taku teaches, in the same field of endeavor, wherein the upper stopper and the lower stopper each include a buffer member configured to buffer impact and noise when colliding with a counterpart (“reference sign 91 denotes a compression-plate stopper mounted on the compression-plate holder 25 [...] a rubber stopper may be provided to prevent a finger or the like from being pinched and injured or the compression plate from being damaged.” [0130]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Ahn modified by Danli with wherein the upper stopper and the lower stopper each include a buffer member configured to buffer impact and noise when colliding with a counterpart as taught by Taku in order to prevent damage ([0130] of Taku). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793